UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2006 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 2 1 Notes to financial statements page 2 8 For more information page 4 0 CEO corner To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of November 30, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks a high level of current income, consistent with preservation of capital and maintenance of liquidity, by normally investing at least 80% of its assets in investment grade bonds (securities rated from AAA to BBB.) Over the last six months ► Bonds rallied, buoyed by weaker economic data, a decline in inflation and the Federal Reserves decision to stop raising interest rates. ► The biggest winners were bonds with a yield advantage over Treasuries, which attracted investors looking for added yield. ► The Fund benefited from above-average stakes and positive security selection in both the mortgage and corporate sectors. Top 10 issuers Federal National Mortgage Assn. 24.3% Countrywide Home Loans LP 3.0% Federal Home Loan Mortgage Corp. 10.8% Goldman Sachs Group, Inc. 2.2% United States Treasury 5.8% Bear Stearns Co., Inc. (The) 2.0% Bank of America 3.8% Federal Home Loan Bank 1.7% JPMorgan Chase 3.4% Merrill Lynch & Co., Inc. 1.7% As a percentage of net assets on November 30, 2006. 1 Managers report John Hancock Investment Grade Bond Fund Adverse news for the economy was welcome news for the bond market, which rallied during the six months ended November 30, 2006. Gross domestic product (GDP), a measure of economic growth, steadily declined, from 5.6% in the first quarter to 2.2% in the third quarter. This latter reading was the lowest level since the first quarter of 2003, excluding a GDP drop in 2005 related to Hurricane Katrina. Much of the economic slowdown came from weakness in the housing market, which had been the biggest driver of growth in recent years. In turn, inflation, as measured by the Consumer Price Index, eased. Although job growth was decent, the Federal Reserve decided to hold the federal funds rate  the rate banks charge each other for overnight loans  steady after a single hike in June to 5.25% . As bond yields dropped, bond prices moved higher. Bonds with added yield led the way The biggest gains in the rally came from bonds with a yield advantage over Treasuries, including mortgage, corporate and high yield securities. They benefited from expectations that the economy would slow but not go into recession, ensuring ample liquidity in the monetary system. In addition, demand was strong as investors continued to search for added yield. Defaults, which tend to push investors away from higher-yielding investments, were non-existent. During this time, the yield curve  a graph that plots the yields on short- to long-term bonds SCORECARD INVESTMENT PERIODS PERFORMANCE.AND WHATS BEHIND THE NUMBERS Bellsouth ▲ 30-year bonds prices sharply rallied as yields fell Ford Motor Credit ▲ Investor speculation about spin-off from parent company Harrahs ▼ Unexpected announcement that company would go private 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Barry H. Evans, CFA, Howard C. Greene, CFA, and Jeffrey N. Given, CFA  inverted, with 30-year bond yields dropping slightly below yields on two-year issues. Performance review John Hancock Investment Grade Bond Funds Class A, Class B, Class C, and Class I shares returned 5.67%, 5.28%, 5.28% and 5.85%, respectively, at net asset value, over the six months ended November 30, 2006. Over the same period, the Lehman Brothers Aggregate Bond Index returned 5.93%, and the Morningstar, Inc. intermediate term bond fund category average was 5.46% . 1 Keep in mind that your net asset value return will differ from the Funds performance if you were not invested for the entire period and did not reinvest all distributions. For longer-term performance information, please see pages six and seven. Adverse news for the economy was welcome news for the bond market, which rallied during the six months ended November 30, 2006. The Fund benefited from above-average stakes and positive security selection in the mortgage and corporate bond sectors. In addition, the Fund was more sensitive to interest rates changes than the index or its peer group, which helped as bonds rallied. Expenses, which a managed fund has and an index, which cannot be invested in directly, does not, accounted for the difference between the Funds performance and that of the index. QUALITY DISTRIBUTION 2 AAA 65% AA 5% A 8% BBB 19% BB 1% Mortgage sector generated strong returns Mortgage bonds did well, benefiting from a slowdown in home refinancings. Among the best performers were traditional mortgage bonds with higher coupons (or stated interest rates) of 6% or 6.5%, which the Fund favored. In addition, the Fund had a sizable stake in commercial mortgage-backed Investment Grade Bond Fund 3 securities (CMBS), which were strong performers. CMBS are high-quality mortgages issued for large commercial buildings, such as office buildings or shopping malls. We found CMBS attractively priced, with little risk that they would be paid off before maturity, and yields similar to 30-year issues. CMBS rallied as spreads  or the difference between the yields on CMBS and Treasuries  narrowed. In addition, CMBS benefited as they attracted more investor interest. The Fund had a bigger stake than the index in adjustable rate mortgage bonds (ARMs), which are less sensitive to interest rate changes than traditional mortgage bonds. They also offered added yield and high credit quality. In total, mortgage-related securities represented about 60% of assets at period end. Corporate bonds gave an added boost to performance Returns from the corporate sector were also strong for the Fund, thanks to positive security selection and an overweight relative to the index and peer group. Corporate bonds benefited as spreads narrowed. Within the sector, our biggest focus was on financials and utilities, which tend to keep their credit ratings stable so as not to increase their financing costs. The rest of our corporate investments were diversified across sectors and issuers. INDUSTRY DISTRIBUTION 2 Government  U.S. agency 37% Mortgage bonds 27% Financials 12% Government  U.S. 6% Utilities 5% Consumer discretionary 3% Energy 2% Telecommunication services 2% Industrials 2% Health care 1% Consumer staples 1% Top performers included 30-year, A-rated bonds issued by Bellsouth Corp., an integrated telecom provider that serves the South and owns a 40% stake in Cingular Wireless. The Bellsouth bonds benefited from being longer-maturity issues, which appreciated more than shorter-maturity bonds during the period. Ford Motor Credit Co., the financing arm of Ford Motor Company, also saw its bonds rally nicely, as investors anticipated that Ford Motor might follow General Motors lead and spin off its financing subsidiary. The Ford bonds, which we bought when they were investment grade, had B ratings, which also enhanced the portfolios yield. On the downside were some shorter-maturity bonds that were less sensitive to falling interest rates. In addition, bonds issued by Harrahs Operating Co., Inc., a gaming company, detracted from returns as the company unexpectedly announced it was being taken private. This move triggered concerns about added debt on the balance sheet, a decline in cash after the company paid equity shareholders, and the prospect of less financial disclosure. Investment Grade Bond Fund 4 Focus was on intermediate-maturity Treasury issues In the Treasury sector, the Fund benefited from our focus on bonds with five- to 10-year maturities, which we thought would do best as the yield curve began to steepen. The Fund also had a below-average stake in Treasuries, which did not keep pace with other sectors as spreads narrowed. In the government agency sector, a relatively small piece of the portfolio, our emphasis on bonds with a fixed maturity date, known as bulleted issues, worked well. We avoided callable issues because we were concerned they would be redeemed before maturity as interest rates fell. The Fund benefited from above- average stakes and positive security selection in the mortgage and corporate bond sectors. Cautious optimism We expect more modest economic growth in 2007, which should benefit bonds. We believe the housing slowdown will continue, as home affordability levels are the worst in 20 years and new home starts continue to decline. However, we do not expect a recession, especially if below-trend GDP pushes the Fed to cut interest rates. A decline in energy prices or inflation could be further positives for the bond market. In this type of environment, we expect bonds with a yield advantage over Treasuries to continue to perform well. Going forward, we plan to continue to monitor economic data closely for its impact on the bond market. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on November 30, 2006. Investment Grade Bond Fund 5 A look at performance For the periods ending November 30, 2006 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 11-30-06 A 12-31-91 0.79% 3.64% 5.24%  0.90% 0.79% 19.55% 66.72%  4.49% B 12-31-91 0.25 3.48 5.11  0.28 0.25 18.67 64.57  3.95 C 4-1-99 3.75 3.82  4.68% 4.28 3.75 20.64  42.01% 3.95 I 1 7-28-03 5.95   4.14 5.85 5.95   14.51 5.03 Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I share prospectus. Investment Grade Bond Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Aggregate Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 1 11-30-96 $16,457 $16,457 $18,248 C 1 4-1-99 I 2 7-28-03 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of November 30, 2006. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. 2 For certain types of investors as described in the Funds Class I share prospectus. Investment Grade Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2006, with the same investment held until November 30, 2006. Account value Ending value Expenses paid during period on 6-1-06 on 11-30-06 ended 11-30-06 1 Class A $1,000.00 $1,056.70 $5.04 Class B 1,000.00 1,052.80 8.83 Class C 1,000.00 1,052.80 8.83 Class I 1,000.00 1,058.50 3.29 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2006 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Investment Grade Bond Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2006, with the same investment held until November 30, 2006.
